 
Exhibit 10.3


AMENDED AND RESTATED
 
1998 CENTEX CORPORATION
 
EMPLOYEE NON-QUALIFIED STOCK OPTION PLAN
 
(Amended and Restated Effective February 11, 2009)
 


 
1.  
Purpose of the Plan.

 
This 1998 Centex Corporation Employee Non-Qualified Stock Option Plan (the
“Plan”) is intended as an employment incentive to retain in the employ of Centex
Corporation (the “Company”), and any Affiliate (including any entity that
becomes an Affiliate), persons of training, experience and ability, to attract
new employees whose services are considered valuable, to encourage the sense of
proprietorship of such persons, and to stimulate the active interest of such
persons in the development and financial success of the Company.  For purposes
of the Plan, “Affiliate” shall mean any direct or indirect subsidiary or parent
of the Company and any partnership, joint venture, limited liability company or
other business venture or entity in which the Company owns at least 50% of the
ownership interest in such entity, as determined by the Committee in its sole
and absolute discretion (such determination by the Committee to be conclusively
established by the grant of options by the Committee to an officer or employee
of such an entity); provided, however, that such entity shall be considered an
Affiliate only if it would be aggregated and treated as a single employer with
the Company under Section 414(b) of the Internal Revenue Code (the “Code”)
(controlled group of corporations) or Section 414(c) of the Code (group of
trades or businesses under common control), as applicable, but in applying such
Sections of the Code, an ownership threshold of 50% shall be used as a
substitute for the 80% minimum ownership threshold that appears in, and
otherwise must be used when applying, the applicable provisions of (a) Section
1563 of the Code and the regulations thereunder for determining a controlled
group of corporations under Section 414(b) of the Code, and (b) Treasury
Regulation Section 1.414(c)-2 for determining the trades or businesses that are
under common control under Section 414(c) of the Code.  It is further intended
each option granted pursuant to the Plan (herein, an “Option”) shall constitute
non-qualified stock options within the meaning of Section 83 of the
Code.  Options granted hereunder are intended to be exempt from the requirements
of Section 409A of the Code, and the Plan shall be interpreted and administered
in a manner consistent with that intent.
 
2.  
Administration of the Plan.

 
The Board of Directors shall appoint and maintain a Compensation and Stock
Option Committee (hereinafter called the “Committee”) of the Board of Directors
to administer the Plan.  Subject to the terms and conditions of the Plan, the
Committee shall have full power and authority to designate persons to whom
Options will be granted, to determine the terms and provisions of respective
option agreements (which need not be identical), and to interpret the provisions
and supervise the administration of the Plan.  The Committee shall have the
authority, exercisable in its sole discretion, to grant Options containing such
terms and conditions, consistent with the provisions of the Plan, as the
Committee shall determine.
 
3.  
Designation of Participants.

 
The persons eligible for participation in the Plan as recipients of Options
shall include all employees of the Company or of any Affiliate, including
employees of any entity that becomes an Affiliate after the date that the Plan
is adopted, other than any of the following persons (herein, an “Ineligible
Person”):
 
(a)    any person who is an executive officer, as defined by Rule 3b-7
promulgated under the Securities Exchange Act of 1934, as amended, or director
of the Company;
 
(b)    any “officer” of the Company as defined by Rule 16a-1(f) promulgated
under the Securities Exchange Act of 1934, as amended; or

 
 
 
1

--------------------------------------------------------------------------------

 
(c)    any “covered employee” of the Company as defined by Section 162(m)(3) of
the Code.
 
Each Option granted hereunder shall be evidenced by an agreement between the
Company and the Optionee, which shall contain such terms and conditions as the
Committee shall determine in its sole and absolute discretion.  Any person who
has been granted an Option hereunder (herein, an “Optionee”) may be granted an
additional Option or Options, if the Committee shall so
determine.  Participation in the Plan shall not preclude an Optionee from
participating in any other stock option, benefit, bonus, or other compensation
plan which the Company or any Affiliate has adopted, or may, from time to time,
adopt for the benefit of its employees.
 
4.  
Stock Reserved for the Plan.

 
Subject to any adjustment provided in Paragraph 9 hereof, a total of 5,500,000
shares of common stock, $0.25 par value, of the Company (the “Stock”) shall be
subject to the Plan.  As of March 31, 2006, the number of shares available for
Option issuance is 96,552.  The shares of Stock subject to the Plan shall
consist of unissued shares or previously issued shares reacquired and held by
the Company, or any Affiliate, and such amount of shares shall be and hereby is
reserved for delivery under the Plan.  Any of such shares which may remain
unsold and which are not subject to outstanding Options at the termination of
the Plan shall cease to be reserved for the purpose of the Plan, but until
termination of the Plan the Company shall at all times reserve a sufficient
number of shares of Stock to meet the requirements of the Plan.  Should any
Option expire or be canceled prior to its exercise or relinquishment in full,
the shares theretofore subject to such Option may again be subjected to an
Option under the Plan.  If the purchase price or tax withholding is permitted to
be satisfied by the tender or withholding of shares of Stock to the Company (by
either actual delivery or attestation), the number of shares of Stock tendered
or withheld shall be eligible for reissuance under the Plan.
 
5.  
Purchase Price.

 
(a)    The purchase price of each share placed under option pursuant to the Plan
(a “Share”) shall be determined by the Committee, but in no event shall be less
than 100% of the Fair Market Value of such Share on the date the Option is
granted.  If an Option is granted as part of an Optionee’s compensation package
at the commencement of an Optionee’s employment by the Company or an Affiliate,
the Option shall be deemed to have been granted on the date of commencement of
such Optionee’s employment by the Company or any Affiliate (the “Commencement
Date”) and the purchase price of a Share shall be equal to the Fair Market Value
of such Share on the Commencement Date, so long as such Option is not granted
more than ninety (90) days following the Commencement Date.  Notwithstanding the
foregoing, to the extent that the grant date and purchase price of an Option
that is granted as part of an Optionee’s compensation package must be determined
in a different manner in order to be exempt from Section 409A of the Code, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance thereunder shall control.
 
(b)    “Fair Market Value” of a share of Stock means, as of a particular date,
(i)(A) if the Stock is listed on a national securities exchange, the closing
price per share of such Stock, as reported on the consolidated transaction
reporting system for the New York Stock Exchange or such other national
securities exchange on which the Stock is listed that is at the applicable time
the principal market for the Stock, or any other source selected by the
Committee, or, if there shall have been no such sales so reported on that date,
on the last preceding date on which such a sale was so reported, (B) if the
Stock is not so listed, the mean between the closing bid and asked price of the
Stock on that date, or, if there are no quotations available for such date, on
the last preceding date on which such a quotation was reported, as reported on a
recognized quotation system selected by the Committee, or, if not so reported,
then as reported by The Pink Sheets LLC (or a similar organization or agency
succeeding to its functions of reporting prices), or (C) at the discretion of
the Committee, the value of Stock determined in good faith by the Committee, or
(ii) if applicable, the price per share as determined in accordance with the
procedures of a third party administrator retained by the Company
 
 
2

--------------------------------------------------------------------------------

 
to administer the Plan.  Any determination of Fair Market Value shall be
consistent with Section 409A of the Code and the Treasury Regulations and other
guidance thereunder.
 
6.  
Option Period.

 
The Options granted under the Plan shall be for any term set by the Committee,
but not more than ten (10) years from the date of granting of each Option.  All
rights to exercise an Option shall terminate within three (3) months after the
date the Optionee ceases to be an employee of the Company or any Affiliate,
except that
 
(a)    the Committee, in its discretion, may provide in new option grants or
amend outstanding Options to provide an extended period of time during which an
Optionee can exercise an Option up to the maximum permissible period which such
Optionee’s Option would have been exercisable in the absence of the Optionee
ceasing to be an employee of the Company or an Affiliate but only to the extent
such extension does not result in a modification of the Option for purposes of
Section 409A of the Code;
 
(b)    if an Optionee ceases to be employed by the Company or an Affiliate by
reason of such Optionee’s death, all rights to exercise such Option shall
terminate fifteen (15) months after such death; and
 
(c)    if the Optionee is terminated for cause, as determined by the Committee
in its sole and absolute discretion, any Option granted to such Optionee
hereunder shall terminate on the date of such termination.
 
(d)    Attached hereto are resolutions adopted by the Compensation and
Management Development Committee of the Board of Directors of the Company, now
the “Committee”, relating to vesting and exercise, which shall apply only to
Options granted prior to April 1, 2006.
 
7.  
Exercise of Options.

 
(a)    Any Option granted hereunder shall be exercisable from time to time under
the terms specified in the Plan, by the Committee, or in the agreement relating
to the grant of such Option.
 
(b)    Each exercise of an Option or a portion of an Option shall be evidenced
by a notice in writing by or on behalf of the Optionee to the Company, stating
the number of shares with respect to which the Option is being exercised.
 
(c)    Options may be exercised solely by the Optionee or a Permitted Transferee
(hereafter defined).
 
(d)    The purchase price of the Shares for which an Option is exercised must be
paid prior to issuance of the Shares.  Such purchase price shall be payable (i)
in cash, certified or cashiers’ check, or wire transfer, (ii) at the option of
the holder of such Option, in Stock theretofore owned by such holder by either
actual delivery of shares or by attestation, or through the withholding by the
Company from the Shares otherwise issuable pursuant to the Option of an
appropriate number of Shares, (iii) by a combination of cash and such delivery
or withholding of Stock; or (iv) by delivery of a properly executed exercise
notice together with irrevocable instructions to a broker satisfactory to the
Company to promptly deliver to the Company the amount of sale or loan proceeds
required to pay the exercise price and applicable withholding taxes.  For
purposes of determining the amount, if any, of the purchase price satisfied by
payment in Stock, such Stock shall be valued at its Fair Market Value on the
date of exercise.  Any Stock delivered in satisfaction of all or a portion of
the purchase price shall be appropriately endorsed for transfer and assignment
to the Company.  No holder of an Option shall be, or have any of the rights or
privileges of, a shareholder of the Company in respect of any Shares unless and
until certificates representing such Shares shall have been delivered by the
Company
 
 
3

--------------------------------------------------------------------------------

 
to such holder or such holder’s interest in such shares shall have been
evidenced by an entry on the Company’s books and records.
 
(e)    If any law or regulation requires the Company to take any action with
respect to the Shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.
 
8.  
Assignability.

 
Unless otherwise permitted by the Committee, no Option or interest therein shall
be transferable by the Optionee otherwise than by will, the applicable laws of
descent and distribution, or a domestic relations order.  Any person to whom an
Option is transferred in accordance with this Section 8 is referred to herein as
a “Permitted Transferee”.
 
9.  
Adjustments.

 
(a)    In the event of any subdivision or consolidation of outstanding Stock of
the Company, declaration of a dividend payable in shares of Stock of the Company
or other stock split, then (i) the number of shares of Stock reserved under this
Plan, (ii) the number of shares of Stock covered by outstanding Options, and
(iii) the purchase price per share of Stock in respect of such Options shall
each be proportionately adjusted to reflect such transaction. In the event of
any other recapitalization or capital reorganization of the Company, any
consolidation or merger of the Company with another corporation or entity, the
adoption by the Company of any plan of exchange affecting shares of Stock of the
Company or any distribution to holders of shares of Stock of the Company of
securities or property (other than normal cash dividends or dividends payable in
shares of Stock of the Company), the Board shall make appropriate adjustments to
(i) the number of Shares reserved under this Plan, (ii) the number of Shares
covered by outstanding Options, and (iii) the purchase price per share in
respect of such Options to reflect such transaction in accordance with Treasury
Regulation Section 1.409A-1(b)(5)(v)(D); provided that such adjustments under
(ii) and (iii) shall only be such as are necessary to maintain the proportionate
interest of the holders of the Options and preserve, without increasing, the
value of such Options. In the event of a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation, the
Board shall be authorized (x) to assume under the Plan previously issued
compensatory options, or to substitute new Options for previously issued
compensatory Options as part of such adjustment or (y) to cancel Options and
give the Participants who are the holders of such Options notice and opportunity
to exercise for 30 days prior to such cancellation.
 
(b)    Except as is otherwise expressly provided herein, the issue by the
Company of shares of its capital stock of any class, or securities convertible
into shares of capital stock of any class, either in connection with a direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or purchase price of Shares. Furthermore,
the presence of outstanding Options granted under the Plan shall not affect in
any manner the right or power of the Company to make, authorize or consummate
(i) any or all adjustments, recapitalizations, reorganizations or other changes
in the Company’s capital structure or its business; (ii) any merger or
consolidation of the Company; (iii) any issue by the Company of debt securities
or preferred or preference stock (whether or not such issue is prior to, on a
party with or junior to the Stock); (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the assets
or business of the Company; or (vi) any other corporate act or proceeding,
whether of a similar character or otherwise.
 
(c)    Notwithstanding anything to the contrary above, a dissolution or
liquidation of the Company, a merger (other than a merger effecting a
reincorporation of the Company in another state) or consolidation in which the
Company is not the surviving corporation (or survives only as a subsidiary of
another corporation in a transaction in which the stockholders of the parent of
the Company and their proportionate interests therein
 
 
4

--------------------------------------------------------------------------------

 
immediately after the transaction are not substantially identical to the
stockholders of the Company and their proportionate interests therein
immediately prior to the transaction), a transaction in which another
corporation becomes the owner of 50% or more of the total combined voting power
of all classes of stock of the Company, or a change in control (as specified
below), shall cause every Option then outstanding to become exercisable in full
immediately prior to such dissolution, liquidation, merger, consolidation,
transaction, or change in control, to the extent not theretofore exercised,
without regard to the determination as to the periods and installments of
exercisability contained in the Agreements if (and only if) such Options have
not at that time expired or been terminated. For purposes of this paragraph, a
change in control shall be deemed to have taken place if: a third person,
including a “group” as defined in Section 13(d)(3) of the Act, becomes the
beneficial owner of shares of the Company having fifty percent (50%) or more of
the total number of votes that may be cast for the election of directors of the
Company; or as a result of, or in connection with, a contested election for
directors, the persons who were directors of the Company immediately before such
election shall cease to constitute a majority of the Board.  Notwithstanding the
foregoing provisions of this paragraph:
 
    (i)    an event, transaction, or corporate action shall not have the effect
of accelerating the exercisability of Options if:  (A) persons who were the
directors of the Company and persons who were the executive officers of the
Company as of six months prior to such event immediately after such event
constitute a majority of the directors and constitute a majority of executive
officers, respectively, for, and own in the aggregate at least ten percent of
the voting securities or equity interests of, the Company or the surviving or
resulting corporation or the parent of such surviving or resulting corporation;
and (B) if the Company is not the surviving or resulting corporation, such
surviving or resulting corporation or parent of such surviving or resulting
corporation substitutes substantially identical options for any outstanding
Options; and
 
    (ii)    in the event of any dissolution, merger, consolidation, transaction,
or change in control, the Board may completely satisfy and extinguish all
obligations of the Company and its Affiliates with respect to any Option
outstanding on the date of such event by delivering to the Optionee cash in an
amount equal to the difference between the aggregate purchase price for Shares
under the Option and the Fair Market Value of such Shares on the date of such
event, such payment to be made within a reasonable time after such event.
 
10.  
Tax Withholding.

 
The Company shall have the right to deduct applicable taxes from any Option and
withhold, at the time of delivery of Shares under the Plan, an appropriate
number of Shares for payment of taxes required by law or to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes.  The Committee may also permit
withholding to be satisfied by the transfer to the Company of Stock theretofore
owned by the holder of the Option with respect to which withholding is
required.  If Shares or Stock are used to satisfy tax withholding, such Shares
or Stock shall be valued based on the Fair Market Value when the tax withholding
is required to be made.
 
11.  
Effective Date of Plan.

 
The effective date of the Plan shall be February 19, 1998.  No Option shall be
granted pursuant to the Plan after May 13, 2005.
 
12.  
Amendment, Modification, Suspension or Termination.

 
The Board may amend, modify, suspend or terminate the Plan at any time for the
purpose of meeting or addressing any changes in legal requirements or for any
other purpose permitted by law, except that no amendment, modification,
suspension or termination shall be made (i) that would impair the rights of any
Optionee under any Option previously granted to such Optionee without such
Optionee’s written consent,
 
5

--------------------------------------------------------------------------------


(ii) prior to approval by the Company’s shareholders if such approval is then
required thereby, or (iii) that would reduce the purchase price of any
outstanding Option, other than as provided by Section 9(a)(ii).
 
13.  
Requirements of Law.

 
(a)    The Plan, and the granting and exercise of Options hereunder, and the
obligation of the Company to sell and deliver shares under such Options, shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
 
(b)    Nothing herein or in any Agreement executed or Option granted hereunder
shall require the Company to deliver any Shares upon exercise of an Option if
such delivery would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933, as amended, or any similar or
superseding statute or statutes, or any other applicable statute or regulation,
as then in effect. Upon the exercise of an Option or portion or part thereof,
the Optionee may be required to give to the Company satisfactory evidence that
he is acquiring such Shares for the purpose of investment only and not with a
view to their distribution; provided, however, if or to the extent that the
Shares subject to the Option shall be included in a registration statement filed
by the Company, or one of its Affiliates, such investment representation shall
be abrogated.
 
14.  
Miscellaneous.

 
(a)    Nothing contained in the Plan shall confer upon any Optionee the right to
continue in the employ of the Company or any Affiliate, or interfere in any way
with the rights of the Company or any Affiliate to terminate his employment at
any time.
 
(b)    Any payment of cash or any delivery of Shares to the Optionee, or to an
Optionee’s Permitted Transferee, in accordance with the provisions hereof,
shall, to the extent thereof, be in full satisfaction of all claims of such
person with respect to the Option being exercised (or portion thereof).  The
Committee may require any Optionee, or Permitted Transferee, as a condition
precedent to such payment or delivery, to execute a release and receipt therefor
in such form as it shall determine.
 
(c)    Neither the Committee nor the Company guarantees the Shares from loss or
depreciation.
 
(d)    Records of the Company and its Affiliates regarding an individual’s
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment and other matters shall be conclusive for all purposes
hereunder, unless determined by the Committee to be incorrect in its sole and
absolute discretion.
 
(e)    The Company assumes no obligation or responsibility to an Optionee or any
Permitted Transferee for any act of, or failure to act on the part of, the
Committee.
 
(f)    If any provision of the Plan is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
of the Plan, but such provision shall be fully severable and the Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included herein.
 
(g)    The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
 
(h)    All questions arising with respect to the provisions of the Plan shall be
determined by application of the laws of the State of Nevada except to the
extent Nevada law is preempted by federal law. The obligation of the Company to
sell and deliver Shares hereunder is subject to applicable laws and to the
 
6

--------------------------------------------------------------------------------


approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.
 
(i)    Words used in the masculine shall apply to the feminine where applicable,
and wherever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.

 
7

--------------------------------------------------------------------------------

 
Resolution related to stock options adopted by the Compensation and Management
Development Committee of the Board of Directors of Centex Corporation on May 13,
2004.
 
    RESOLVED, that all non-qualified options held by Full Time Employees to
acquire common stock of Centex Corporation awarded under any of the stock plans
listed below, whether awarded before or after May 13, 2004, shall be subject to
the following from and after May 13, 2004:
 

 
1. 
If an optionee shall voluntarily terminate employment and at such time he or she
is age 55 or older, has at least 10 Years of Service and the sum of age and
Years of Service equals at least 70, then all non-qualified options held by him
or her shall immediately vest upon the termination of employment (“Vested
Retirement”).
 
 
2. 
All rights to exercise such vested options will terminate 12 months following
the date of such Vested Retirement.  However, to the extent that an option
agreement provides a longer time to exercise following voluntary termination of
employment, then such agreement will control.
 
 
3. 
 As used herein: “Full Time Employee” means a person actively and regularly
engaged in work at least 40 hours a week; and “Years of Service” means an
optionee’s years of employment with Centex Corporation or any of its
Affiliates.  An optionee shall be credited with a Year of Service on each
anniversary of the date on which he or she was first employed by Centex
Corporation or its Affiliate, provided that the optionee continues to be
employed by such employer on such anniversary date.
 
 
4.  
The stock plans covered are:
           ●    Centex Corporation Amended and Restated 1987 Stock Option Plan  
         ●    Seventh Amended and Restated 1998 Centex Corporation Employee
Non-Qualified Stock Option Plan            ●   Amended and Restated Centex
Corporation 2001 Stock Plan            ●    Amended and Restated Centex
Corporation 2003 Equity Incentive Plan

 
     FURTHER RESOLVED, that the appropriate officers of the Corporation are
hereby directed to take all steps that they deem necessary or appropriate to
communicate the substance of the foregoing resolution to option holders who are
affected and, where they deem necessary, to document the substance of this
resolution by way of amendments to the stock plans and to existing option
agreements.

 
8

--------------------------------------------------------------------------------

 
